Barrows, J.
It would commonly be difficult if not impossible for those who lose bank bills by theft to designate the banks by which the various bills were issued, and we do not think the constitutional requirements which the defendant’s counsel invokes, call upon us to facilitate the escape of thieves in the manner proposed. The indictment upon which the defendant was convicted, describes the number and denomination of the bank bills stolen and alleges the value of each. It was not necessary to set forth the names of the banks by which they are issued, nor to assert their genuineness more distinctly than it is done in the allegation *286of their value. Even the description of them as “lawful currency” &c., may well be rejected as surplusage. That which is made punishable as a crime by the statute is distinctly charged with as much particularity as the nature of the case will ordinarily permit. Commonwealth v. Richards, 1 Mass., 337; Eastman v. Commonwealth, 4 Gray, 416.
Nor does the fact that the defendant stole a pocket-book and shoe-knife, at the same time and place, from the same person, and is charged therewith in the same count, better his case. The spoils of a single larcenous act may all be included in one count, and the indictment is not thereby, vitiated on the ground of duplicity.
'The defendant is charged with but one crime.

Exceptions overruled.

Appleton, C. J., Dickerson, Daneorth and Yirgin, JJ., concurred.